   Case:Case
         17-3525
             2:15-cv-05853-MMB
                   Document: 003113158523
                                Document 73 Page:
                                             Filed 102/11/19
                                                        Date Filed:
                                                             Page 02/11/2019
                                                                    1 of 1



                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 17-3525
                                    ________________

                                 ARTHUR BEDROSIAN

                                              v.

      UNITED STATES OF AMERICA, DEPARTMENT OF THE TREASURY,
                    INTERNAL REVENUE SERVICE,

                                                          Appellant
                                    ________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2:15-cv-05853)
                      District Judge: Honorable Michael M. Baylson
                                    ________________

                                Argued September 25, 2018

        Before: AMBRO, CHAGARES, and GREENAWAY, JR., Circuit Judges

                                       JUDGMENT

       This cause came on to be heard on the record before the United States District
Court for the Eastern District of Pennsylvania and was argued on September 25, 2018.
       On consideration whereof, IT IS ORDERED AND ADJUDGED by this Court that
the judgment of the District Court entered September 20, 2017, is hereby vacated and
remanded. No costs shall be taxed. All of the above in accordance with the opinion of
this Court.
                                                          ATTEST:
                                                          s/ Patricia S. Dodszuweit
                                                          Clerk
Dated: December 21, 2018 Certified as a true copy and issued in lieu
                             of a formal mandate on    02/11/19


                            Teste:
                            Clerk, U.S. Court of Appeals for the Third Circuit
